DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18, 19 are objected to because of the following informalities:  
Regarding claim 18, in line 10, a colon should be added after the term “is configured to”. 
In lines 5 and 8, the term “one or more of the other communications terminals” should be changed to “the one or more of the other communications terminals”.
Similar issue exists in claim 19.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,608,730. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application
Patent No. 10,608,730


1. A method of controlling a communications terminal for communicating with a mobile communications network, the mobile 


Regarding claim 1, although the patent applicant’s claimed features have minor variations compared to the present disclosed invention, however the patent application is an obvious variant to the disclosed invention. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to perform the method as disclosed in claim 1 of the application.
Claims 18 and 19 are rejected based on claims 17 and 19 of the Patent, respectively.

2. The method of claim 1, further comprising: receiving from the first communications terminal the indication of the determined priority level; receiving from one or more of the other 



3. The method of claim 2, wherein the second communications terminal is outside a radio coverage area provided by the infrastructure equipment.
7. The mobile communications system as claimed in claim 2, wherein the second communications terminal is outside a radio coverage area provided by the infrastructure equipment.



8. The mobile communications system as claimed in claim 2, wherein, upon predetermined conditions being met, the second communications terminal is configured to de-select the selected one of the first or one of the other communications terminals to act as a relay node, to select another of the first or one of the other communications terminals to act as a relay node for the second communications terminal, and to transmit signals representing data to the other selected communications terminal for transmission to the infrastructure equipment or to receive signals representing data from the infrastructure equipment via the other selected communications terminal.


5. The method of claim 4, wherein the predetermined conditions include determining that the second communications terminal no longer has a communications link to the selected one of the first or one of the other communications terminals.
9. The mobile communications system as claimed in claim 8, wherein the predetermined conditions include determining that the second communications terminal no longer has a communications link to the selected one of the first or one of the other communications terminals.



10. The mobile communications system as claimed in claim 8, wherein the predetermined conditions include determining that the other selected communications terminal transmitted an indication of a better determined priority level than the selected one of the first or one of the other communications terminals.


7. The method of claim 2, wherein the selecting the one of the first or one of the other communications terminals to act as a relay node for the second communications terminal further comprises: determining with which of the first or one of the other communications terminals the second communications terminal has a best communications link.
3. The mobile communications system as claimed in claim 2, wherein the selecting the one of the first or one of the other communications terminals to act as a relay node for the second communications terminal comprises determining with which of the first or one of the other communications terminals the second communications terminal has a best communications link.


8. The method of claim 7, wherein the selecting the other of the first or one of the other communications terminals to act as a relay node further comprises: determining which of the first or one of the other communications terminals transmitted indications of the best determined 



9. The method of claim 7, wherein the selecting one of the first or one of the other communications terminals to act as a relay node further comprises: determining which of the first or one of the other communications terminals the second communications terminal has a communications link with a quality above a predetermined threshold; and determining which of the first or one of the other communications terminals with which the second communications terminal has the communications link with the quality above the predetermined threshold transmitted the indication of the best determined priority level.
5. The mobile communications system as claimed in claim 3, wherein the selecting one of the first or one of the other communications terminals to act as a relay node comprises first determining which of the first or one of the other communications terminals the second communications terminal has a communications link with a quality above a predetermined threshold, and consequently determining which of the first or one of the other communications terminals with which the second communications terminal has the communications link with the quality above the predetermined threshold transmitted the indication of the best determined priority level.



6. The mobile communications system as claimed in claim 2, wherein the infrastructure equipment is configured to receive from the first communications terminal the indication of the determined priority level, to receive from the one or more of the other communications terminals indications of determined priority levels, and to select one of the first or one of the other communications terminals to act as a relay node.


11. The method of claim 1, wherein the currently experienced communications conditions include a quality of the communications link between the first communications terminal and the infrastructure equipment.
11. The mobile communications system as claimed in claim 1, wherein the parameter is indicative of a quality of a communications link between the first communications terminal and the infrastructure equipment.


12. The method of claim 1, wherein the currently experienced communications conditions include an amount of data being transmitted received by the first communications terminal.
12. The mobile communications system as claimed in claim 1, wherein the parameter is indicative of an amount of data being transmitted received by the first communications terminal.


14. The method of claim 1, further comprising: receiving from the first communications terminal 



15. The method of claim 1, further comprising: transmitting the indication of the determined priority level to the second communications terminal as a part of a discovery message.
14. The mobile communications system as claimed in claim 1, wherein the indication of the determined priority level is transmitted to the second communications terminal as a part of a discovery message.


16. The method of claim 1, further comprising: transmitting the indication of the determined priority level to the second communications terminal as a part of a D2D synchronization signal.
15. The mobile communications system as claimed in claim 1, wherein the indication of the determined priority level is transmitted to the second communications terminal as a part of a D2D synchronisation signal.



16. The mobile communications system as claimed in claim 1, wherein the indication of the determined priority level is transmitted to the second communications terminal in separate communications resources to any other determined priority level of the plurality of predetermined priority levels.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5, the term “the communications terminals” has no antecedent basis.
In line 8, the term “the plurality of communications terminals” has no antecedent basis. Is the term “…the plurality of communications terminals” referring back to the term “…other communications terminals” in line 3 or the “the communications terminals” in line 5? 

In line 10, the term “the first communications terminal” has no antecedent basis.
Regarding claim 19, line 11, the term “the communications terminals” has no antecedent basis. Does the term referring back to “one or more other communications terminals in line 2?
The respective dependent claims are also being rejected with the similar rationales.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-12, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hakola et al. (Pub No.: 2016/0037568).
Regarding claim 18, Hakola et al. discloses a communications terminal (read as any other UE/Relay 16, 18a or 18b in fig. 1) forming part of a mobile communications system including an infrastructure equipment (read as serving cell 12, 20a and/or 20b of network 14 in fig. 1) and one or more other communications terminals (read as UE 10 and/or relay nodes 16, 18a, and/or 18b in fig. 1), the communications terminal comprising: 
a transmitter configured to transmit signals via a wireless access interface (read as communication interface 38 in fig. 2) to the infrastructure equipment and to transmit signals via the wireless access interface to one or more of the other communications terminals (Hakola et al. see fig. 3; para. 0036, 0039, 0049, 0050; the communication interface 38 may include one or more interface mechanisms for enabling communication with other devices and/or networks); and 
a receiver configured to receive signals via the wireless access interface from the infrastructure equipment and to receive signals via the wireless access interface from one or more of the other communications terminals (Hakola et al. see fig. 3; para. 0039, 0049, 0050; the communication interface 38 or the like, for receiving signals from a plurality of other user equipment 16, 18a, 18b that indicate that the other user equipment have relay capabilities and relay messages between messages between the network 14 and the user equipment 10), 
wherein the communications terminal is configured to 
determine, based on currently experienced communications conditions, one of a plurality of predetermined priority levels representing a relative ability of the communications terminal to act as a relay node for one or more others of the plurality of communications terminals (Hakola et al. see fig. 2, fig. 6; para. 0009, 0040, 0043, 0053-0055; the apparatus may include means, such as the processing circuitry 32, the processor 34 or the like, for determining, based on a condition of the user equipment, whether an indication of the relay capability of the user equipment should be included in a broadcast signal, such as a discovery signal, transmitted to other user equipment. In para. 0055, …the broadcast signal in an instance in which the ratio of the signal strength of the serving cell to the signal strength to each neighboring cell exceeds a predetermined threshold, but may not include the relay capability of the user equipment in the broadcast signal in an instance in which the ratio of the signal strength to the and 
transmitting an indication of the determined priority level to the one or more others of the plurality of communications terminals for the communications terminal to be selected to act as a relay node for the one or more others of the plurality of communications terminals (Hakola et al. see fig. 1; para. 0043; the relay capability that is included within the signals, e.g., the discovery signals, transmitted by the other user equipment and received by user equipment 10 may include a relaying capability level of the user equipment including, for example, information regarding the signal strength, link capacity and/or quality between the other user equipment and its serving cell. User equipment having greater signal strength with the user equipment 10 may be selected or otherwise prioritized in regards to the selection of the other user equipment to serve as a relay to the network relative to other user equipment having a lower signal strength).
Claim 1 is rejected similarly to claim 18.
Regarding claim 19, Hakola et al. discloses a communications terminal (read as terminal 10 in fig. 1) for communicating via a mobile communications system including an infrastructure equipment (read as serving cell 12, 20a and/or 20b of network 14 in fig. 1) and one or more other communications terminals (read as relay nodes 16, 18a, and/or 18b in fig. 1), the communications terminal comprising: 
a transmitter configured to transmit signals via a wireless access interface (read as communication interface 38 in fig. 2) to the infrastructure equipment and to transmit signals via the wireless access interface to one or more of the other communications terminals (Hakola et al. see fig. 3; para. 0036, 0039; the communication interface 38 may include one or more interface mechanisms for enabling communication with other devices and/or networks); and 
a receiver configured to receive signals via the wireless access interface from the infrastructure equipment and to receive signals via the wireless access interface from one or more of the other communications terminals (Hakola et al. see fig. 3; para. 0039; the communication interface 38 or the like, for receiving signals from a plurality of other user equipment 16, 18a, 18b that indicate that the other user equipment have relay capabilities),
wherein the communications terminal is configured to 
receive from a first of the communications terminals an indication of a determined priority level, receive from the one or more of the other communications terminals indications of determined priority levels (Hakola et al. see fig. 3, step 50; para. 0039-0043, 0045, 0053-0055; receiving signals from a plurality of other user equipment 16, 18a, 18b that indicate that the other user equipment have relay capabilities, wherein the relay capabilities includes the selection parameter (e.g., priority level of signal strength, link capacity/quality, etc.) for selecting the other UE serve as a relay. The other user equipment may indicates the relay capability of the user equipment in the broadcast signal in an instance in which the ratio of the signal strength of the serving cell to the signal strength to each neighboring cell exceeds a predetermined threshold, but may not include the relay capability of the user equipment in the broadcast signal in an instance in which the ratio of the signal strength to the serving cell to the signal strength to each neighboring cells is less than a predefined value),
select one of the first communications terminal or one of the one or more other communications terminals to act as a relay node, wherein the selecting includes determining from which of the other communications terminals an indication of a best determined priority level was received (Hakola et al. see fig. 3, step 52; para. 0041-0043, 0045; apparatus, such as the processing and 
transmit signals representing data to the selected communications terminal for transmission to the infrastructure equipment and to receive signals representing data from the infrastructure equipment via the selected communications terminal (Hakola et al. see fig. 3, steps 54 and 56; para. 0049, 0050; establishing a connection with the respective one of the other user equipment 16 that was selected and that will thereafter relay messages between the network 14 and the user equipment 10).
Regarding claim 2, Hakola et al. discloses the features for receiving from the first communications terminal the indication of the determined priority level; receiving from one or more of the other communications terminals indications of one of the plurality of predetermined priority levels (Hakola et al. see fig. 3, step 50; para. 0039-0043, 0045, 0053-0055; receiving signals from a plurality of other user equipment 16, 18a, 18b that indicate that the other user equipment have relay capabilities, wherein the relay capabilities includes the selection parameter (e.g., priority level of signal strength, link capacity/quality, etc.) for selecting the other UE serve as a relay), selecting one of the first or one of the other communications terminals to act as a relay node for the second communications terminals, wherein the selecting comprises determining from which of the first or the one or more other communications terminals an indication of a best of the determined priority levels was received (Hakola et al. see fig. 3, step 52; para. 0041-0043, 0045; apparatus, such as the processing circuitry, the processor or the like, may select the other user equipment serve as a relay to the network 14 based upon consideration of a variety of parameters (e.g., priority level of signal strength, link capacity/quality, etc.)), and transmitting signals representing data to the selected communications terminal for transmission to the infrastructure equipment or to receive signals representing data from the infrastructure equipment via the selected communications terminal (Hakola et al. see fig. 3, steps 54 and 
Regarding claim 3, Hakola et al. discloses the feature wherein the second communications terminal is outside a radio coverage area provided by the infrastructure equipment (Hakola et al. see fig. 1; para. 0028; UE 10 is outside of network 14).
Regarding claim 7, Hakola et al. discloses the feature wherein the selecting the one of the first or one of the other communications terminals to act as a relay node for the second communications terminal further comprises: determining with which of the first or one of the other communications terminals the second communications terminal has a best communications link (Hakola et al. see para. 0043).
Regarding claim 8, Hakola et al. discloses the feature wherein the selecting the other of the first or one of the other communications terminals to act as a relay node further comprises: determining which of the first or one of the other communications terminals transmitted indications of the best determined priority level; and determining with which of the first or one of the other communications terminals which transmitted the indications of the best determined priority level the second communications terminal has the best communications link (Hakola et al. see para. 0043; selection of a respective one of the other user equipment 16 to serve as a relay to the network 14 is the signal strength between the user equipment 10 and the other user equipment that is under consideration for purposes of serving as a relay to the network. In this regard, user equipment having greater signal strength with the user equipment 10 may be selected). Thus, the priority is based on the signal strength between the other user equipment 16 and the user equipment 10.
Regarding claim 9, Hakola et al. discloses the feature wherein the selecting one of the first or one of the other communications terminals to act as a relay node further comprises: determining which 
Regarding claim 10, Hakola et al. discloses the feature for receiving from the first communications terminal the indication of the determined priority level; receiving from the one or more of the other communications terminals indications of determined priority levels (Hakola et al. see fig. 3, step 50; para. 0039-0043, 0045; receiving signals from a plurality of other user equipment 16, 18a, 18b that indicate that the other user equipment have relay capabilities, wherein the relay capabilities includes the selection parameter (e.g., priority level of signal strength, link capacity/quality, etc.) for selecting the other UE serve as a relay), and selecting one of the first or one of the other communications terminals to act as a relay node (Hakola et al. see fig. 3, step 52; para. 0041-0043, 0045; apparatus, such as the processing circuitry, the processor or the like, may select the other user equipment serve as a relay to the network 14 based upon consideration of a variety of parameters (e.g., priority level of signal strength, link capacity/quality, etc.)).
Regarding claim 11, Hakola et al. discloses the feature wherein the currently experienced communications conditions include a quality of the communications link between the first communications terminal and the infrastructure equipment (Hakola et al. see para. 0043; the relay capability that is included within the signals, e.g., the discovery signals, transmitted by the other user equipment and received by user equipment 10 may include a relaying capability level of the user 
Regarding claim 12, Hakola et al. discloses the feature wherein the currently experienced communications conditions include an amount of data being transmitted received by the first communications terminal (Hakola et al. see para. 0043; information regarding the link capacity and/or quality between the other user equipment and its serving cell). The link capacity/bandwidth indicates the amount of data being transmitted and/or received.
Regarding claim 15, Hakola et al. discloses the feature for transmitting the indication of the determined priority level to the second communications terminal as a part of a discovery message (Hakola et al. see para. 0043).
Regarding claim 17, Hakola et al. discloses the feature for transmitting the indication of the determined priority level to the second communications terminal in separate communications resources to any other determined priority level of the plurality of predetermined priority levels (Hakola et al. see fig. 4;  para. 0039, 0040; discovery messages transmitted in step 64 in separate communication resource to other discovery message such as 78).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (Pub No.: 2016/0037568) in view of Chen et al. (Pub No.: 2017/0347338).
Regarding claim 4, Hakola et al. does not explicitly disclose the feature upon predetermined conditions being met, further comprising: de-selecting the selected one of the first or one of the other communications terminals to act as a relay node; selecting another of the first or one of the other communications terminals to act as a relay node for the second communications terminal; and transmitting signals representing data to the other selected communications terminal for transmission to the infrastructure equipment or to receive signals representing data from the infrastructure equipment via the other selected communications terminal.
Chen et al. from the same or similar fields of endeavor discloses the feature: upon predetermined conditions being met, further comprising: de-selecting the selected one of the first or one of the other communications terminals to act as a relay node; selecting another of the first or one of the other communications terminals to act as a relay node for the second communications terminal; and transmitting signals representing data to the other selected communications terminal for transmission to the infrastructure equipment or to receive signals representing data from the infrastructure 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hakola et al. and to implement with the feature as taught by Chen et al. to deselect the original relay node and to reselect a different relay node if link measurement result with the original relay node is lower than a threshold.
The motivation would be to improve transmission reliability.
Regarding claim 5, Chen et al. discloses the feature wherein the predetermined conditions include determining that the second communications terminal no longer has a communications link to the selected one of the first or one of the other communications terminals (Chen et al. see fig. 23, para. 0877; Subsequently UE1 detects that a link measurement result (S2) of measurement performed to relay UE2 is lower than a relay reselection device-to-device communication link threshold,). Thus, the link measurement result is lower than a threahold (i.e., no longer has the original communication quality/link).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hakola et al. and to implement with the feature as taught by Chen et al. to reselect a different relay node if link measurement result with the original relay node is lower than a threshold.
The motivation would be to improve transmission reliability.
Regarding claim 6, Chen et al. discloses the feature wherein the predetermined conditions include determining that the other selected communications terminal transmitted an indication of a better determined priority level than the selected one of the first or one of the other communications 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hakola et al. and to implement with the feature as taught by Chen et al. to receive a higher measurement result from a third relay node than the original selected relay node.
The motivation would be to improve transmission reliability.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (Pub No.: 2016/0037568) in view of Womack et al. (Pub No.: 2010/0157845).
Regarding claim 13, Hakola et al. does not explicitly disclose the feature wherein the currently experienced communications conditions include a number of the plurality of communications terminals which have selected the first communications terminal to act as a relay node for the number of the plurality of communications terminals
Womack et al. from the same or similar fields of endeavor discloses the feature wherein the currently experienced communications conditions include a number of the plurality of communications terminals which have selected the first communications terminal to act as a relay node for the number of the plurality of communications terminals (Womach et al. see para. 0023, 0024, 0042, 0043; to prevent overloading the relay node, it may be preferable that some UAs attach to the other, lower power relay nodes. The relay node in the high traffic area might be assigned a preference or priority parameter that decreases the likelihood that a UA will attach to it.). Thus, a relay node in the high traffic area is less likely to be selected based on a preference or priority parameter assigned therein.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure as disclosed by Hakola et al. and to implement 
The motivation would be to reduce network loads.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (Pub No.: 2016/0037568) in view of Park et al. (Pub No.: 2008/0132166).
Regarding claim 14, Hakola et al. discloses the feature for receiving from the first communications terminal measurement information comprising the currently experienced communications conditions; determining, based on the measurement information, one of the plurality of predetermined priority levels representing a relative ability of the first communications terminal to act as a relay node for the second communications terminal Hakola et al. see paragraph 0043-0045; the apparatus 30 embodied by or associated with the user equipment 10 may include means, such as the processing circuitry 32, the processor 34 or the like, for establishing relative priorities for the one or more parameters that are considered during the selection of a respective one of the other user equipment 16 to serve as a relay to the network 16).
However, Hakola et al. does not explicitly disclose the feature for transmitting an indication of the determined priority level to the first communications terminal.
Park et al. from the same or similar fields of endeavor discloses the feature for transmitting an indication of the determined priority level to the first communications terminal (Park et al. see para. 0026, 0028, 0029; The MS 105 calculates a signal-to-interference and noise ratio (SINR) or a carrier-to-interference and noise ratio (CINR) based on the pilot signal strength and generates channel quality information (CQI) corresponding to the SINR or CINR. Then, the MS 105 determines whether to feed back the CQI to the RS 103 on a feedback channel.)  

The motivation would be to provide transmission efficiency.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (Pub No.: 2016/0037568) in view of Sheng et al. (Pub No.: 2016/0212721).
Regarding claim 16, Hakola et al. does not explicitly disclose the feature for transmitting the indication of the determined priority level to the second communications terminal as a part of a D2D synchronization signal.
Sheng et al. from the same or similar fields of endeavor discloses the feature for transmitting the indication of the determined priority level to the second communications terminal as a part of a D2D synchronization signal (Sheng et al. see para. 0108).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure as disclosed by Hakola et al. and to implement with the feature as taught by Sheng et al.
The motivation would be to enhance transmission efficiency.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gaines et al. (Pub No.: 2012/0184237) and Inohiza (Pub No.: 2011/0176478) are show systems which considered pertinent to the claimed invention.
Gaines et al. discloses a system for networked communications between a series of medical devices, wireless relay modules, and a remote device wireless relay network and an internet-accessible wireless communication network. At least one relay module includes a receiver, a first transmitter coupled to the wireless relay network, a second transmitter coupled to the internet-accessible wireless communication network, and a controller. The controller determines whether the internet-accessible wireless communications network is accessible. If accessible, then medical device data is transmitted to a remote device over that network using the second transmitter. If not accessible, then the first transmitter is used to transmit medical device data to another wireless relay module over the wireless relay network. Additionally, the controller analyzes the medical device data to determine whether an emergency condition exists, and transmits the medical device data to an emergency responder if such condition occurs together with location data for an associated medical device.
Inohiza discloses a communication system having a plurality of communication stations, and the plurality of communication stations includes a relay station for relaying data, the relay station comprises: a reception means for receiving, from another communication station, a reception response with respect to data to be relayed; a selection means for selecting a relay destination communication station for received data based on the reception response received by the reception means; a setting means for setting redundancy of data when data is relayed to the relay destination communication station based on reception quality of data from the relay station at the relay destination communication station selected by the selection means; and a transmission means for relaying data to the relay destination communication station in accordance with the redundancy of data set by the setting means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464